     Case 3:21-cv-00051-DMS-AGS Document 12 Filed 04/19/21 PageID.62 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   BRIAN C. BENNETT,                                     Case No.: 3:21-cv-00051-DMS-AGS
11                                        Plaintiff,
                                                           ORDER DENYING PLAINTIFF’S
12   v.                                                    MOTION TO STRIKE ANSWER AS
                                                           MOOT
13   UNITED COLLECTION BUREAU, INC.,
     and DOES 1-10,
14
                                        Defendants.
15
16
17         On January 11, 2021, Plaintiff Brian C. Bennett filed a Complaint in this Court.
18   (ECF No. 1.) Defendant United Collection Bureau, Inc. filed an Answer to the Complaint
19   on March 22, 2021. (ECF No. 6.) On March 22, 2021, Plaintiff filed a motion to strike
20   Defendant’s Answer. (ECF No. 8.) Defendant filed an Amended Answer and a response
21   in opposition to Plaintiff’s motion on April 9, 2021. (ECF Nos. 10, 11.) Plaintiff did not
22   file a reply. The Court finds that the Amended Answer is now the operative complaint in
23   this case per Fed. R. Civ. P. 15(a)(1). As this renders Plaintiff’s outstanding motion moot,
24   the motion is therefore denied.1
25
26
27   1
       Plaintiff’s motion is currently scheduled for hearing on April 23, 2021. This hearing is
     also vacated for mootness.
28

                                                       1
                                                                              3:21-cv-00051-DMS-AGS
     Case 3:21-cv-00051-DMS-AGS Document 12 Filed 04/19/21 PageID.63 Page 2 of 2



 1   IT IS SO ORDERED.
 2
 3   Dated: April 19, 2020                 _____________________________
 4                                         Hon. Dana M. Sabraw
                                           United States Chief District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                      3:21-cv-00051-DMS-AGS
